ACCEPTED
                                                                                     03-15-00522-CV
                                                                                             8044059
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                12/2/2015 8:47:22 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK


                    No. 03-15-00522-CV
                   _____________________________________        FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS

            In the Third Court of Appeals                12/2/2015 8:47:22 AM
                                                           JEFFREY D. KYLE
                   _____________________________________         Clerk

                MICHAEL W. SCHUETZ AND JAMIE K. SCHUETZ,
                                                                    Appellants,

                                       V.

 SOURCE ONE MORTGAGE SERVICES CORPORATION; MORTGAGE ELECTRONIC
  REGISTRATION SYSTEMS, INC.; CITIMORTGAGE, INC.; AND BARRETT DAFFIN
 FRAPPIER TURNER & ENGLE, ROBERT FERGUSON, AND BARBARA FERGUSON,
                                                              Appellees.
                   _____________________________________
                   On Appeal from Cause No. C2013-1445C
               247th Judicial District Court, Comal County, Texas
                       Hon. Dib Waldrip, Judge Presiding


              NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Rule 6.2, TEX. R. APP. P., Appellees Citimortgage, Inc. and

Mortgage Electronic Registration Systems, Inc. hereby file this Notice of

Appearance of Additional Counsel as follows:

Susan A. Kidwell                        Daniel Durell
State Bar No. 24032626                  State Bar No. 24078450
skidwell@lockelord.com                  daniel.durell@lockelord.com
LOCKE LORD LLP                          LOCKE LORD LLP
600 Congress Avenue, Suite 2200         600 Congress Avenue, Suite 2200
Austin, Texas 78701                     Austin, Texas 78701
Telephone: (512) 305-4700             Telephone: (512) 305-4700
Facsimile: (512) 305-4800             Facsimile: (512) 305-4800


Dated: December 2, 2015

                                  Respectfully submitted,

                                  LOCKE LORD LLP


                            By:
                                  B. David L. Foster
                                   State Bar No. 24031555
                                   dfoster@lockelord.com
                                  Susan A. Kidwell
                                   State Bar No. 24032626
                                   skidwell@lockelord.com
                                  Daniel Durell
                                   State Bar No. 24078450
                                   daniel.durell@lockelord.com
                                  600 Congress Avenue, Suite 2200
                                  Austin, Texas 78701
                                  512-305-4700 (Telephone)
                                  512-305-4800 (Facsimile)

                                  Robert T. Mowrey
                                   State Bar No. 14607500
                                   rmowrey@lockelord.com
                                  LOCKE LORD LLP
                                  2200 Ross Avenue, Suite 2200
                                  Dallas, Texas 75201
                                  214-740-8000 (Telephone)
                                  214-740-8800 (Facsimile)

                                  COUNSEL FOR CITIMORTGAGE, INC. AND
                                  MORTGAGE ELECTRONIC REGISTRATION
                                  SYSTEMS, INC.




                                  2
                          CERTIFICATE OF SERVICE

      I hereby certify that on December 2, 2015, a true and correct copy of the
foregoing was served via EFileTx.gov upon the following:


Stephen Casey                             Mark Hopkins
stephen@caseylawoffice.us                 mark@hopkinslawtexas.com
CASEY LAW OFFICE, P.C.                    HOPKINS LAW
595 Round Rock West Drive                 12117 Bee Caves Road
Suite 102                                 Suite 260
Round Rock, Texas 78681                   Austin, Texas 78738
Counsel for Appellants                    Counsel for Appellees (BDFT&E)

David Pfeuffer
dpfeuffer@nblawyers.net
BRAZLE & PFEUFFER, L.L.P.
170 E. San Antonio Street
New Braunfels, TX 78130
Counsel for Appellees (Fergusons)



                                                  Susan A. Kidwell




                                      3